      Case 3:21-cv-00052-DPM Document 35 Filed 06/15/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

STEVEN HASTINGS
ADC #171672                                                 PLAINTIFF

v.                       No. 3:21-cv-52-DPM

DEXTER PAYNE, Director, Arkansas
Department of Correction; LESLIE
RUTLEDGE, Attorney General, Arkansas;
MOSE JACKSON, III, Warden, Arkansas
Department of Correction; STEVEN
RICKITS, Deputy Warden, Arkansas
Department of Correction; WALKER,
Sergeant, ADC; BRUSE D. SANDERS,
Chief of Security, ADC; KALEB M.
DROZ, Corporal, NCU/ADC; KEITH L.
WADDLE, Disciplinary Officer, ADC;
KEVIN WYATT, Sergeant; ADC; and
JUSTINE M. MINOR, Disciplinary
Officer, ADC                                             DEFENDANTS

                             JUDGMENT
     Hastings's official capacity damages claims are dismissed with
prejudice. All other claims are dismissed without prejudice.



                                                    (I
                                 D .P. Marshall Jr.
                                 United States District Judge
